Case: 12-13764   Date Filed: 06/04/2013   Page: 1 of 5


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13764
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:07-cr-00382-BAE-GRS-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

LORENZO LANCE BOLES,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                              (June 4, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
               Case: 12-13764     Date Filed: 06/04/2013    Page: 2 of 5


      Lorenzo Boles appeals his sentence of two years’ additional supervised

release imposed after revocation of a term of supervised release under 18 U.S.C.

§ 3583(e). After thorough review, we affirm.

      Boles pleaded guilty in 2008 to one count of possession of an unregistered

firearm, in violation of 26 U.S.C. § 5861(d), and was sentenced to 30 months’

imprisonment, 3 years’ supervised release, and a $2,400 fine. During supervised

release, Boles was required, among other things, to refrain from committing

another crime, submit to drug testing, and pay $100 per month toward his fine. In

2012, Boles admitted to violating these terms and the court sentenced him to nine

months’ imprisonment followed by an additional two years’ supervised release.

Boles appeals, arguing the additional supervised-release term is procedurally and

substantively unreasonable. He also contends that the district court erred by failing

to elicit objections to his sentence.

      Because a district court’s failure to elicit objections to a sentence affects the

standard of review, we first consider that argument. “Where the district court has

not elicited fully articulated objections following the imposition of sentence, this

court will vacate the sentence and remand for further sentencing in order to give

the parties an opportunity to raise and explain their objections.” United States v.

Jones, 899 F.2d 1097, 1103 (11th Cir. 1990), overruled on other grounds by

United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc). “A remand is



                                           2
               Case: 12-13764      Date Filed: 06/04/2013    Page: 3 of 5


unnecessary, however, when the record on appeal is sufficient to enable review.”

United States v. Campbell, 473 F.3d 1345, 1347 (11th Cir. 2007). In such a case,

we review the appellant’s claims as if they were properly raised in the district

court. See United States v. Johnson, 451 F.3d 1239, 1242 (11th Cir. 2006).

      At the conclusion of sentencing, the district court asked Boles’s attorney

only if there was “[a]nything else” he wanted to add. This statement did not

comply with Jones’s obligation. United States v. Holloway, 971 F.2d 675, 681

(11th Cir. 1992). Because the record is sufficient to review the reasonableness of

Boles’s sentence, however, we need not remand. See Campbell, 473 F.3d at 1347.

We instead review for an abuse of discretion. United States v. Kuhlman, 711 F.3d

1321, 1326 (11th Cir. 2013); see also Johnson, 451 F.3d at 1242. The party

challenging the sentence bears the burden of demonstrating it is unreasonable.

Kuhlman, 711 F.3d at 1326.

      Boles contends his additional supervised-release term is procedurally

unreasonable because the district court failed to consider the 18 U.S.C. § 3553(a)

factors. But the record reflects that the court considered the statutory factors, even

if it did not explicitly so state. See id. (noting that the court need not explicitly

state that it considered the § 3553(a) factors). The court found that Boles failed to

report for required drug testing on several occasions, he was “woefully far behind”

in paying his fine, and he concededly gave a false name to a police officer, thereby



                                            3
                Case: 12-13764   Date Filed: 06/04/2013    Page: 4 of 5


indicating it took into account the nature and circumstances of Boles’s violations,

their seriousness, and the need to provide just punishment. 18 U.S.C.

§§ 3553(a)(1)-(2)(A). Boles’s attorney also spoke about Boles’s efforts to improve

his life, including recent payments Boles had made toward his outstanding child-

support obligations, which is relevant to his history and characteristics. Id. §

3553(a)(1). And the court stated that Boles offered only “specious excuses,”

reflecting consideration of the need to protect the public from his future violations.

Id. § 3553(a)(2)(C); see also United States v. Kapordelis, 569 F.3d 1291, 1318

(11th Cir. 2009) (indicating that a defendant’s lack of remorse can demonstrate a

need to protect society because it bears on a defendant’s likelihood of

rehabilitation). Finally, the district court explicitly mentioned the sentencing

commission’s policy statements and noted it took those into account. 18 U.S.C.

§ 3553(a)(5). Thus, Boles cannot show that his sentence is procedurally

unreasonable.

      Boles also asserts that his sentence is substantively unreasonable because it

was based entirely on the court’s perception that he lacked sincerity. But, as

discussed above, the district court properly considered this factor and balanced it

with multiple other considerations. Boles therefore cannot show the additional

supervised-release term was substantively unreasonable.

      For the foregoing reasons, Boles’s sentence is



                                          4
     Case: 12-13764   Date Filed: 06/04/2013   Page: 5 of 5


AFFIRMED.




                              5